DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 2015/0370251) in view of Martin (US 2015/0106010), and Gentry (US 9,387,928)
As to claim 1 Siegel discloses a method for guiding a vehicle to a destination, comprising: 
receiving a destination location(Paragraph 19 “A route may indicate a specific path in a three-dimensional space between a starting point and a destination.”); 
receiving a present location of the vehicle(Paragraph 13 “Alternatively, the communication network may use multilateration to determine the vehicle and the drone location, and then may report one or both locations to the drone and vehicle. By way of further illustrative example, a separate satellite-based positioning system may be utilized (e.g., Global Positioning System (GPS) or global satellite navigation system (GLONASS)), which may be provided as part of the LCS and RRLP to provide coarse grain location information.”); 
calculating a route between the present location of the vehicle and the destination (Paragraph 64 “he route decider program 215a may plot a vehicle navigation route, which may be gathered or generated from any number of sources. For example, gathered data to determine a vehicle navigation rout may include using an on-board vehicle routing system, generated by a vehicle routing algorithm (such as the routing approaches discussed herein), or information gathered from previous trips along the same route.”); 
providing navigation guidance to a driver of the vehicle based on the calculated route (Paragraph 64 “he route decider program 215a may plot a vehicle navigation route, which may be gathered or generated from any number of sources. For example, gathered data to determine a vehicle navigation rout may include using an on-board vehicle routing system, generated by a vehicle routing algorithm (such as the routing approaches discussed herein), or information gathered from previous trips along the same route.”); 
transmitting the calculated route and the present location to an unmanned aerial vehicle (UAV) (Paragraph 18 “Computing system 103, as described in further detail below, may be configured to utilize one or more cost functions. A cost function may assign a specific cost to a route for a particular drone 105”); 
automatically piloting the UAV ahead of the vehicle, along the calculated route, using the calculated route and the present location (Paragraph 25 “As shown in FIG. 2, the system 100 may be provided with an objective, for example, to retrieve cargo (e.g., coffee from a coffee shop) or provide information to vehicle 110 (e.g., fly ahead of the vehicle to provide traffic information).”); 
obtaining sensor data from the UAV indicative of traffic conditions ahead of the vehicle along the calculated route (Paragraph 131 “The flight plan may include flying ahead to see and deliver traffic information to the vehicle 110.”); 
Siegel does not explicitly disclose recalculating the route between the present location and the destination using the area map data and the sensor data obtained from the UAV;
Martin teaches recalculating the route between the present location and the destination using the area map data and the sensor data obtained from the UAV (Paragraph 40 “Similarly for example, image data 140 could be provided to a computer 105 in a vehicle 101, and overlaid on a map or navigational information being provided on a display of the computer 105. Moreover, response to a request that includes image data 140 could include other information, e.g., a likely time of arrival of a vehicle 101 at a specified location, alternate routes for the vehicle 101, etc.”);
providing updated navigation guidance to the vehicle based on the recalculated route(Paragraph 48 “Next, in a block 420, the server 125 generates route guidance for the vehicle 101, e.g., instructions for the vehicle 101 to proceed from its present location to a desired end point.”).
It would have been obvious to one of ordinary skill to modify Siegel to include the teachings of recalculating a route for the purpose of providing an optimal route to the user to the destination.
Siegel does not explicitly disclose docking the UAV to a dock disposed along the calculated route.
Gentry teaches docking the UAV to a dock disposed along the calculated route (Column 3 lines 65- Column 1- 7 “The route for the UAV 105 can be calculated by the central control 150 and can be, for example, the most direct path, the path with the most favorable atmospheric conditions (e.g., without headwinds), or the path that moves the UAV 105 from docking station to docking station without exceeding the UAV's 105 range. In some examples, the central control 150 can adjust the UAVs' 105 routes dynamically based on, for example, the package weight and/or size, changes in weather (e.g., increased headwinds), package priority, or traffic from other UAVs 105 or other air traffic.”, Column 2 lines 49-53 “As shown in FIG. 1A, examples of the present disclosure can comprise a system 100 for providing a plurality of docking stations for one or more UAVs 105. The docking station 102 portion of the system 100 is shown as installed on a conventional pole-mounted street light 110.”).
obtaining sensor data while docked (Column 8 lines 63-Column 9 lines 1-10 “n still other examples, the docking stations 700 can include video cameras 720. These can be used by local authorities for traffic monitoring and crime prevention, among other things. In some configurations, the docking stations 700 can also include weather stations 725. The weather stations 725 can provide wind speed and direction, temperature, and other weather related information to both the UAVs 105, the central control 150, and to local residents, businesses, and government entities. In this manner, the UAVs 105 and central control 150 can create efficient routes for the UAVs to avoid, for example, excessive winds, head winds (which can negatively affect flight range), and severe weather. Similarly, a networked series of docking stations 700 can provide highly granular weather reporting without the need for separate infrastructure.”)
It would have been obvious to one of ordinary skill to modify Siegel to include the teachings of docking the UAV for the purpose of monitoring traffic conditions along the route.
As to claim 2 Martin teaches a method wherein providing updated navigation guidance to the vehicle based on the recalculated route includes transmitting the updated navigation guidance onto a dashboard of the vehicle(Paragraph 40, 48).
As to claim 5 Siegel discloses a method wherein the UAV additionally charges a battery thereof while docked(Paragraph 27).
As to claim 6 Gentry teaches a method wherein the docking station is disposed on a lamppost, traffic light, or road sign (Column 2 lines 49-53).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 2015/0370251) in view of Martin (US 2015/0106010), and Gentry (US 9,387,928) as applied to claim 1 above, and in further view of Lee (US 2013/0287261)

As to claim 7 Gentry teaches of docking the UAV to a lamppost(Column 2 lines 49-53)
Lee teaches a method wherein the UAV controls the lamppost, traffic light, or road sign (Abstract)
It would have been obvious to one of ordinary skill to modify Siegel to include the teachings of controlling the traffic light for the purpose of improving the traffic flow.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
9/28/2022